Citation Nr: 1622260	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-35 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebral hemorrhage, to include abnormal voice and left upper and lower extremity weakness.
 
2.  Entitlement to service connection for a low back disorder and pain in the waist.
 
3.  Entitlement to service connection for a fractured pelvis.


REPRESENTATION

Appellant represented by:	Social Services Advocates


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active military service from March 1996 to October 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction of the Veteran's case is currently with the VA RO in Los Angeles, California.

In August 2012, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board issued a decision denying this appeal in July 2013.  In October 2014, pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  The Board remanded the claims in December 2014 for further development.    

Additionally, in an April 2016 rating decision, the RO denied service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, anxiety, and memory loss.  The RO also granted service connection for a traumatic brain injury (TBI) and for migraine headaches.  The Veteran has submitted a timely notice of disagreement the denial of service connection and the ratings assigned for the TBI and headaches.  From a review of the electronic record, the RO has acknowledged the notice of disagreement and it appears they are in the process of responding with a statement of the case.  Under these circumstances, the Board declines to take jurisdiction of this issue pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Finally, the Board notes that since the December 2014 Remand, the Veteran has enlisted a new representative (Social Services Advocates) to represent him with respect to all issues (VBMS, 10/2/15).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded these claims in February 2013 and instructed the RO to afford the Veteran VA examinations "performed by a neurologist/neurosurgeon and orthopedist or other physicians with appropriate expertise" [Emphasis added].  The Board then denied the issues in a July 2013 decision.  The parties to the JMR found that the Board (in its July 2013 decision) did not reconcile the fact that the February 2013 remand decision directed that Appellant should be given examinations "performed by a neurologist/neurosurgeon and orthopedist or other physicians with appropriate expertise" with the fact that the examinations were signed by physicians.

The Board remanded the issues in December 2014 so that the Veteran could undergo additional examinations and to ensure that the examinations were conducted by individuals with appropriate expertise.  To that end, the Board stated that "the Veteran should be afforded VA examinations performed by a neurologist/neurosurgeon and orthopedist" [Emphasis in original].  The Board removed the "or other physicians with appropriate expertise" language specifically so that the qualifications of the examiners would not be an issue.

The Veteran underwent VA examinations in March 2015.  In September 2015, the Veteran inquired as to the examiner's qualifications and expertise (VBMS, 9/22/15).  The RO informed the Veteran that a specialist was not required, but only requested, given the wording of the Remand ("should be afforded") [Emphasis added].  The RO informed the Veteran that the examiner is a physiatrist; and that a physiatrist is a medical doctor of osteopathic medicine who specializes in Physical Medicine and Rehabilitation.  

The Board finds that although the Board used the phrase "should be afforded," the purpose of the remand was to comply with the JMR and to ensure that the qualifications of the examiners would not be an issue.  Given that this case has already been returned by the Court, the Board finds that the case must be remanded specifically so that the Veteran can undergo VA examinations performed by a neurologist/neurosurgeon and orthopedist.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran must be afforded VA examinations performed by a neurologist/neurosurgeon and orthopedist for the purpose of determining the etiology of any residuals of a cerebral hemorrhage, and low back and pelvic disorders, found to be present.  The claims folder must be made available to and reviewed by the examiner(s).  All indicated tests and studies must be performed, and all clinical findings reported in detail. 

a.  For any cerebrovascular hemorrhage residuals, low back, or pelvic, disorder diagnosed, the examining physician is requested to render an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the disorder had its clinical onset during the Veteran's period of service, or is it otherwise related to such period of service, including the findings noted in the Veteran's service treatment records (including the Veteran's complaints of headaches in October 1999 and February 2000, the December 2000 records of a parachute landing fall, and the May 2001 complaints of back pain). 

b.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  Moreover, all opinions and conclusions expressed must be supported by a complete rationale. The examiner(s) must reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran, to include his competent reports of symptomatology during and after service. 

2.  After completion of the above, review the expanded record and readjudicate the issues of entitlement to service connection for residuals of a cerebral hemorrhage, a low back disorder, and a fractured pelvis.  If any of the benefits sought are not granted in full, the Veteran and his representative must be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





